Citation Nr: 1515499	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial compensable rating for uterine fibroids.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for uterine fibroids and assigned an initial noncompensable rating, effective November 1, 2007, the date following the Veteran's discharge from active military service, and denied service connection for fibromyalgia.  Thereafter, the Veteran perfected a timely appeal with respect to the propriety of the initially assigned rating for her uterine fibroids and the denial of service connection for fibromyalgia.

The Board notes that the December 2008 rating decision also denied service connection for temporomandibular joint (TMJ) dysfunction.  The Veteran entered a notice of disagreement as to such denial and the issue was addressed in the February 2011 statement of the case.  However, the Veteran specifically limited her March 2011 substantive appeal to the issues listed on the title page.  Despite such indication, the RO included the TMJ dysfunction issue in the July 2013 supplemental statement of the case.  Thereafter, in August 2013, the Veteran withdrew her appeal pertaining to the TMJ issue.  Therefore, such issue is not properly before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

The Board further observes that, after the issuance of the February 2011 statement of the case, additional evidence was associated with the record.  Such was considered by the agency of original jurisdiction (AOJ) in the July 2013 supplemental statement of the case in regard to the Veteran's claim for service connection for fibromyalgia.  While such evidence was not considered by the AOJ in regard to her claim for an initial compensable rating for uterine fibroids, the Board observes that the additional evidence does not contain any relevant findings in regard to such disability.  As such, the records are in no way pertinent or relevant to the claim.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, in regard to the Veteran's claim for service connection for fibromyalgia, in a July 2013 VA 21-4142 Form, she reported recent treatment with Drs. Sharma and Chun for her fibromyalgia, and requested that VA obtain these treatment records.  While records from Dr. Sharma dated through July 2008 are of record, no attempts to obtain records from Dr. Chun have been made by VA, and these records are not currently in the claims file.  Accordingly, on remand, attempts to obtain updated records from Dr. P.S. and all records from Dr. H.C. should be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Additionally, a remand is required in order to afford the Veteran a VA medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran was afforded a VA general medical examination in July 2008, at which time she was diagnosed with fibromyalgia; however, the VA examiner did not provide a medical opinion regarding the etiology of this diagnosis.  The Veteran's service treatment records (STRs) document several instances of arthritis, bursitis, painful joints, and Raynaud's syndrome.  Additionally, in March 1999, she underwent a work up for her joint complaints, at which time it was determined that she was seropositive with polyarthralgias of unclear etiology.  The Veteran's private physician, in a December 2007 statement, indicated that the fibromyalgia began about six to seven months ago (i.e., in May 2007/June 2007 while the Veteran was on active duty).  This statement was based on the Veteran's reported history and not a review of the claims file or STRs.  The Veteran is also service-connected for several disabilities involving the joints, to include tendonitis of the right shoulder with impingement, thoracic strain, bursitis of the right hip, right knee strain, bursitis of the left hip, Raynaud's syndrome of the upper and lower extremities, and degenerative arthritis of the cervical spine.  Thus, a VA medical opinion is needed to determine the etiology of fibromyalgia, to include differentiation of in-service symptoms and current diagnoses if possible.  38 C.F.R. § 3.303; see 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Finally, the Veteran last was afforded a VA examination to determine the severity of the service-connected uterine fibroids in July 2008 at a VA general medical examination, which was used as the basis for granting service connection for such disability.  This examination was not specific to uterine fibroids and thus did not provide all of the necessary information to rate the disability under the regulations.  Additionally, this examination is now almost seven years old and was not conducted for the specific purpose of determining the current severity of the service-connected uterine fibroids.  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected uterine fibroids.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Using the information provided in the July 2013 VA 21-4142 Form, obtain the medical treatment records from the Veteran's private physician, Drs. Sharma and Chun, who treated her for her fibromyalgia, and associate them with the claims file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in her possession.

2.  After obtaining the above records, ask the original July 2008 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to ascertain the etiology of her currently diagnosed fibromyalgia.  If another examination is conducted, all indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address whether it is at least as likely as not that the Veteran's current fibromyalgia is related to her active military service, to include the in-service documented complaints of arthritis, Raynaud's syndrome, bursitis, and painful joints.  If possible, the examiner is asked to differentiate between the fibromyalgia symptoms and the symptoms attributable to the already service-connected disabilities of tendonitis of the right shoulder with impingement, thoracic strain, bursitis of the right hip, right knee strain, bursitis of the left hip, Raynaud's syndrome of the upper and lower extremities, and degenerative arthritis of the cervical spine.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.     

3.  Provide the Veteran with an appropriate VA examination to determine the severity of her service-connected uterine fibroids.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner should describe the nature and severity of all manifestations of the Veteran's uterine fibroids.  He or she should indicate the nature and severity of any impairment in the function of the urinary or gynecological system.  The examiner should also specifically state whether the Veteran's uterine fibroids require continuous treatment and, if so, whether such are controlled by such treatment.  Finally, the examiner should describe the functional impact the Veteran's uterine fibroids have on her daily life and employability.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

